MARSHALL, C. J.
1. Where a suit is brought upon a claim arising out of a duty created by statute it is necessary only that the petitioner should state facts which bring the defendant within the liability created by that statute, without referring to it. It is never necessary in pleading to state matter of which the court is bound to take judicial'notice.
2. The violation of a duty defined by any competent legislative authority is negligence per se, and upon an issue of the neglect or violation of such duty the trial court should instruct the jury that it is its duty to determine whether there has been a failure to discharge that duty and whether such failure is the proximate cause of injury.
Judgment affirmed.
Wanamaker, Day and Allen, JJ., concur.